DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 3/21/22, which is entered.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1 has the term “the coolant inlet” in the last line, but lines 2 – 3 have the terms “first and second coolant inlets” so that it is not immediately clear which inlet is being referred to in the last line of the claim.  From the context of the specification and Fig. 2, it is understood that “the coolant inlet” refers to the first coolant inlet 64. For the purpose of examination, claim 1 is construed in this way. 
Claim 15 has the limitation “the flow control valve” in lines 14 and 15, which lacks antecedent basis in the claims. For the purpose of examination, the limitation is construed as “the thermostatic valve” represented by flow control valve 48, since the thermostatic valve is functioning as a flow control valve in the specification and in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amendment of 3/21/22, claims 13 and 14 are indicated as “cancelled”, but there is a claim 14 following that notation, and it refers to claim 13, such that the status of claim 14 cannot be ascertained. For the purpose of examination, claim 14 is construed as currently pending, and depending from claim 1 instead of claim 13. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 depends from cancelled claim 13 and therefore does not contain a reference to a claim previously set forth.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2,762,570) (hereinafter “Zimmerman”) in view of Moad (US 4,398,081) (hereinafter “Moad”) and further in view of Holmes (US 3,236,220) (hereinafter “Holmes”). Zimmerman is in the applicant’s field of endeavor, a cargo transport heating system for a truck. Moad is reasonably pertinent to a problem faced by the inventor by teaching coolant circuit arrangement details for a pump and heat exchanger that can be used with a cargo transport heating system. Holmes is reasonably pertinent to a problem faced by the inventor by teaching engine coolant heater arrangements that can be used with a cargo transport heating system. These three references, when considered together, teach all of the elements recited in claims 1, 5, 7, and 9 of this application.
Regarding claim 1, Zimmerman discloses a cargo transport heating system for a truck (Figs. 1 and 2) including a cargo containment (10) and a combustion engine (13) having a second coolant inlet (17) and a coolant outlet (18, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the cargo transport heating system comprising: a heat exchanger (24) disposed in the cargo containment (10, Fig. 2); and a coolant pump (14). 

    PNG
    media_image1.png
    328
    817
    media_image1.png
    Greyscale

Zimmerman does not explicitly disclose the combustion engine has a first coolant inlet; the heat exchanger in direct fluid communication with the second coolant inlet; the coolant pump disposed between the coolant outlet and the heat exchanger, in direct fluid communication with the coolant outlet, and in fluid communication with the heat exchanger; a combustion engine coolant having a low toxicity, wherein the coolant pump pumps the combustion engine coolant through the first coolant inlet, the coolant outlet, and the heat exchanger; and an engine coolant heater for heating of the coolant flowing into the combustion engine, wherein the engine coolant heater is disposed between and in fluid communication with the coolant pump and in direct fluid communication with the first coolant inlet of the combustion engine, and wherein the coolant heater is in direct fluid communication with the coolant pump located upstream of the coolant heater and is in direct fluid communication with the coolant inlet located downstream of the coolant heater.
Moad teaches the heat exchanger (12) in direct fluid communication with the second coolant inlet (unnumbered but identified in annotated Fig. 1 below, the capitalized annotations denoting claim limitations); the coolant pump (15) disposed between the coolant outlet and the heat exchanger (12, annotated Fig. 1), in direct fluid communication with the coolant outlet, and in fluid communication with the heat exchanger (annotated Fig. 1); a combustion engine coolant having a low toxicity (“water,” col. 6 lines 13 – 16 has low toxicity), wherein the coolant pump (15) pumps the combustion engine coolant through a coolant inlet, the coolant outlet, and the heat exchanger (12, see flow arrows in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman to have the circuit arrangement as taught by Moad, and to specify the coolant is one of low toxicity, in order to reduce heat loss in the circuit because it direct and simplified, and also to reduce the risk of contaminating the environment should a coolant leak occur.

    PNG
    media_image2.png
    771
    933
    media_image2.png
    Greyscale

Moad does not explicitly disclose the combustion engine has a first coolant inlet; the coolant pump pumps the combustion engine coolant through the first coolant inlet; an engine coolant heater for heating of the coolant flowing into the combustion engine, wherein the engine coolant heater is disposed between and in fluid communication with the coolant pump and in direct fluid communication with the first coolant inlet of the combustion engine, and wherein the coolant heater is in direct fluid communication with the coolant pump located upstream of the coolant heater and is in direct fluid communication with the coolant inlet located downstream of the coolant heater.
Holmes teaches the combustion engine has a first coolant inlet (4, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations); the coolant pump (11) pumps the combustion engine coolant through the first coolant inlet (4) and the coolant outlet (5, annotated Fig. 1); an engine coolant heater (3) for heating of the coolant flowing into the combustion engine (1, functional limitation that Holmes can perform, as described at col. 6 lines 4 – 10), wherein the engine coolant heater (3) is disposed between and in fluid communication with the coolant pump (11) and in direct fluid communication with the first coolant inlet (4) of the combustion engine (1, Fig. 1), and wherein the coolant heater (3) is in direct fluid communication with the coolant pump (11) located upstream of the coolant heater (Fig. 1) and is in direct fluid communication with the coolant inlet (4) located downstream of the coolant heater (Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the engine coolant heater as taught by Holmes in order to make it easier to start the engine in cold weather.

    PNG
    media_image3.png
    518
    806
    media_image3.png
    Greyscale

Regarding claim 5, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the engine coolant heater is an electric engine coolant heater. Zimmerman as modified by Holmes does not explicitly disclose this additional limitation.
Moad teaches the engine coolant heater is an electric engine coolant heater (15, shown as a 1500 W heater with electrical circuitry in Fig. 2 and described at col. 4 lines 36 – 39). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman modified by Holmes by specifying the heater is an electrical heater as taught by Moad in order to provide a coolant heater that can operate more safely than Holmes that uses a gas heater with flames near a liquid fuel engine.
Regarding claim 7, Zimmerman further discloses a flow control valve (20, annotated Fig. 2 above, and shown in greater detail in Figs. 4 and 5) disposed between and in direct fluid communication with the coolant pump (14) and the heat exchanger (24, Figs. 1, and annotated Fig. 2, above).
Regarding claim 9, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses an electric fan for propelling air across the heat exchanger. Zimmerman as modified by Holmes does not explicitly contain this additional limitation.
Moad teaches an electric fan (13, shown as electric by its circuitry shown in Fig. 2) for propelling air across the heat exchanger (12, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the electric fan as taught by Moad in order to increase the heat transfer efficiency of the heat exchanger in the cargo compartment.
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Moad and Holmes as applied to claim 1 above, and further in view of Abihana (US 9,188,053 B2) (hereinafter “Abihana”). Abihana is also in the applicant’s field of endeavor, vehicle heating systems for vehicles having combustion engines. These four references, when considered together, teach all of the elements recited in claims 2, 8, and 14 of this application.
Regarding claim 2, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the combustion engine coolant is propylene glycol. Zimmerman as modified by Moad and Holmes does not explicitly disclose this additional limitation.
Abihana teaches the combustion engine coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point.
Regarding claim 8, Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the coolant pump is a variable speed electric coolant pump. Zimmerman as modified by Moad and Holmes does not explicitly contain this additional limitation.
Abihana teaches the coolant pump (electric water pump 32) is a variable speed electric coolant pump (used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly lines 48 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by specifying that the pump is a variable speed electric cooling pump as taught by Abihana in order to provide the appropriate coolant flow to maintain desired engine inlet and outlet differential temperature (Abihana, col. 4 line 61 – col. 5 line 2).
Regarding claim 14, Zimmerman as modified by Moad, and Holmes as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 14 of this application further discloses the coolant is propylene glycol. Zimmerman as modified by Moad, and Holmes does not explicitly contain this additional limitation.
Abihana teaches the coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad and Holmes as applied to claim 5 above, and further in view of Hammons (US 5,791,407) (hereinafter “Hammons”). Hammons is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These four references, when considered together, teach all of the elements recited in claim 10 of this application. Zimmerman as modified by Moad and Holmes as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 10 of this application further discloses a battery for providing electric energy to the engine coolant heater. Zimmerman as modified by Moad and Holmes does not explicitly contain this additional limitation.
Hammons teaches a battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad, Holmes, and Hammons as applied to claim 10 above, and further in view of Foreman (US 7,719,126 B2) (hereinafter “Foreman”). Foreman is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These five references, when considered together, teach all of the elements recited in claims 11 and 12 of this application.
Regarding claim 11, Zimmerman as modified by Moad, Holmes, and Hammons as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the battery is constructed and arranged to be electrically charged by an alternator of the combustion engine. Zimmerman as modified by Moad, Holmes, and Hammons does not explicitly contain this additional limitation.
Foreman teaches the battery (4) is constructed and arranged to be electrically charged by an alternator (3) of the combustion engine (2, Fig. 2, col. 3 line 64 – col. 4 line 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the alternator charging as taught by Foreman in order to specify the apparatus capable of recharging the battery when the vehicle is not on shore power.
Regarding claim 12, Zimmerman as modified by Moad, Holmes, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses a shore power inverter configured to provide electric energy to the engine coolant heater when the combustion engine is not running. Zimmerman as modified by Moad, Holmes, and Foreman does not explicitly contain this additional limitation.
Hammons teaches a shore power inverter (charger including transformer 32 and regulator 38 in Fig. 1) configured to provide electric energy to the engine coolant heater (80, 100, 106, col. 6 lines 12 – 15) when the combustion engine is not running (functional limitation that Hammons can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the shore power as taught by Hammons in order to be able to heat the coolant in a way that does not deplete fuel used for the engine.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 16, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the present invention pertains to a cargo transport heating system for a truck that specifically requires a cargo containment, combustion engine having first and second inlets, a coolant outlet, heat exchanger in the cargo containment, coolant pump, coolant having low toxicity, and an engine coolant heater. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above cargo transport heating system used in combination with a flow control valve disposed between and in fluid communication with the coolant pump disposed upstream from the flow control valve and the heat exchanger disposed downstream from the flow control valve, wherein the flow control valve is constructed to open with increasing coolant temperature measured upstream.
Regarding claim 15, the present invention pertains to a cargo transport truck that specifically requires a cargo compartment, a combustion engine having a coolant inlet and coolant outlet, a heat exchanger, a variable speed, electric coolant pump, and an electric coolant heater. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above cargo transport truck used in combination with a thermostatic valve disposed between and in fluid communication with the coolant pump disposed upstream from the flow control valve and the heat exchanger disposed downstream from the flow control valve, wherein the flow control valve is constructed to open with increasing coolant temperature measured upstream. Claims 16, 19, and 20 are allowable for depending from claim 15. 

Response to Arguments
Applicant's arguments on page 6 – 7 filed 3/21/22 related to claim 1 et seq. have been fully considered but they are not persuasive. Applicant argues in particular that the cited references do not teach the new claim limitation that the coolant heater is in direct communication with the coolant pump located upstream from the coolant heater. In response, the Office found that this is taught by the Holmes reference, more fully set forth in paragraph 19 and annotated Fig. 1 above.
Applicant’s arguments, see pages 7 – 8, filed 3/21/22, with respect to claim 6 as amended have been fully considered and are persuasive. The rejection of 1/20/22 has been withdrawn. Applicant’s arguments and amendments, see pages 9 – 10, filed 3/21/22, with respect to independent claim 15 have been fully considered and are persuasive.  The rejection of 1/20/22 has been withdrawn.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Flynn et al. (US 2009/0183696 A1) teaches a thermostatic valve disposed upstream of a heat exchanger and downstream of a coolant pump, relevant to claims 6 and 15, but does not teach the valve is constructed to open with increasing coolant temperature measured upstream. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                         

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762